This case is before us on the motion of the plaintiff appellee to dismiss the appeal of Lee Sau Chong, defendant, and Chun Yau Chee, intervenor. The cause is an action in assumpsit instituted in the circuit court, first judicial circuit, 1933 term. At the conclusion of the trial judgment was entered for plaintiff with the usual order directing that the garnishee, the Dollar Steamship Line Incorporated, Limited, pay to the plaintiff any *Page 239 
moneys, etc., due or belonging to the defendant or which might thereafter become due him until the judgment was satisfied. The court discharged W.K. Richardson, the other garnishee, and disallowed the claim of the intervenor, Chun Yau Chee. From this judgment the defendant appellant and the intervenor have brought the cause to this court on a general appeal. It has been universally and repeatedly held in this jurisdiction that review of judgments of circuit courts in law cases may be obtained in this court through the medium of bills of exceptions and writs of error but that a general appeal does not lie in such cases.Carter v. Judge, 16 Haw. 242. See also Marumi v. Bonnell,29 Haw. 545. The present case is essentially a law action, heard and determined in the circuit court.
The motion is granted and the appeal is dismissed.